Exhibit 10.1

CONSULTING AND GENERAL RELEASE AGREEMENT

This CONSULTING AND GENERAL RELEASE AGREEMENT (the “Consulting Agreement”) is
made and entered into between Quintiles Transnational Corp. (the “Company”) and
Michael Mortimer (the “Executive” or “Consultant” or “Executive/Consultant”).
Throughout the remainder of the Consulting Agreement, the Company and Executive
or Consultant may be collectively referred to as “the parties.”

Executive is currently employed under an Executive Employment Agreement with the
Company, dated June 1, 2003, as amended on January 9, 2004 and December 30, 2008
(the “Employment Agreement”), and currently serves as its Executive Vice
President, Human Resources and Corporate Administration. Executive is resigning
from his officer position as Executive Vice President, Human Resources and
Corporate Administration, effective immediately, and from his employment as of
June 30, 2014. The Company wishes to retain Executive’s services following his
resignation, and the parties have agreed to the terms for a consulting
arrangement, as set forth herein, which shall continue until December 31, 2014.
The parties agree that, for all purposes, the Executive shall be deemed to have
retired from the Company as of December 31, 2014. The parties have negotiated
the terms of Executive’s termination from employment and of the consulting
arrangement, and have agreed upon acceptable terms as described herein.

Executive represents that he has carefully read this entire Consulting
Agreement, understands its consequences, and voluntarily enters into it.

In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:

1. RESIGNATION, SEPARATION AND RETIREMENT. Executive herby resigns from all
officer positions with the Company and its subsidiaries and affiliates
(including Quintiles Transnational Holdings Inc.), effective immediately, and
from his employment with the Company, as of June 30, 2014 (“Employment
Termination Date”). Until the Employment Termination Date, Executive shall
perform such duties and special projects as he is assigned by the Company
(provided that such duties and special projects are reasonably related to his
former position as Executive Vice President, Human Resources and Corporate
Administration), and Executive shall be paid and receive all of his regular
existing compensation and benefits through such date (including but not limited
to reimbursement for all business expenses incurred on or prior to the
Employment Termination Date). Executive acknowledges and agrees that he will not
receive the severance pay and benefits set forth in Sections 5.2 and 5.3 of the
Employment Agreement, and the parties acknowledge and agree that, for all
purposes, the Executive shall be deemed to have retired from the Company as of
December 31, 2014.

2. POST TERMINATION BONUS AND BENEFITS.

(a) Bonus. The Company shall pay Executive in lump sum $350,000 as a bonus for
the 2014 performance year, less applicable withholdings; provided, however, that
if the Company does not pay out to other participants in the Management
Incentive Plan (“MIP”) at least 100% of the MIP bonus pool



--------------------------------------------------------------------------------

for 2014, then the amount due Executive under this Section 2 shall be reduced by
the same percentage that the Company’s payout of the MIP bonus pool is below
100%. Such payment shall be made in 2015 on the same date as the other senior
executives participating in the MIP receive their bonus payment for 2014, but in
no event shall such payment be made after February 28, 2015, provided that the
releases of claims set forth in Section 7 of this Consulting Agreement are
effective and no longer subject to revocation.

(b) Benefits. After the Employment Termination Date, except as provided in
Sections 2(a), 3(b) and 3(d), Executive shall not be entitled to disability,
accidental death or any other employee benefits, and shall not be a participant
in the Company’s 401(k) Plan (the “401(k) Plan”) or any other plan of any type.
For the avoidance of doubt, Executive will not be eligible to contribute to his
401(k) plan from any post termination payments under this Section 2 or from the
Consulting Fee under Section 3, nor receive matching funds from the Company’s
related policies. Nothing in this Consulting Agreement, however, shall be deemed
to limit Executive’s continuation coverage rights under COBRA or Executive’s
vested rights, if any, under the 401(k) Plan or other plans, and the terms of
those plans shall govern.

3. CONSULTING SERVICES, CONSULTING TERM.

(a) Term and Nature of Services. Beginning on the Employment Termination Date
and continuing through December 31, 2014 (the “Consulting Term”),
Executive/Consultant shall provide advice and consultation as reasonably
requested by the Company in connection with Executive/Consultant’s knowledge,
expertise and areas of prior responsibility for the Company (hereafter, the
“Consulting Arrangement”), including without limitation, advising the EMEA
board, assisting in any employment related litigation and consulting with the
compensation committee of the board of directors on various matters.
Executive/Consultant shall be available to provide consulting services at such
times and in such amount as requested by the Company, provided that the
consulting services shall be performable by Executive/Consultant at reasonable
times, by telephone or email, and in a manner that will not conflict with
Executive’s/Consultant’s personal or business obligations. The Company also
hereby indemnifies Executive/Consultant, with respect to his provision of the
consulting services, to the fullest extent that would be permitted by law
(including a payment of expenses in advance of final disposition of a
proceeding) and in the same manner as would be required pursuant to Section 11
of the Employment Agreement had Executive/Consultant remained employed by the
Company during the Consulting Term.

(b) Consulting Fee. The Company shall pay Executive/Consultant a Consulting Fee
as follows: (i) from July 1, 2014, until December 31, 2014, the Company shall
pay Executive/Consultant $50,000 per month, regardless of the number of hours
spent by Executive/Consultant on such consulting services, paid in monthly
installments, and the Company shall reimburse Executive/Consultant for all
expenses incurred by Consultant in connection with the performance of the
consulting services; and (ii) from the Employment Termination Date through
December 31, 2014, the Company shall continue to provide Executive/Consultant
with benefits equivalent to those to which he had received or would have been
entitled under the Company’s expatriate benefit package, including continued
coverage of the Company’s attributed income (including but not limited to salary
and consulting payments

 

2



--------------------------------------------------------------------------------

made by the Company to or on behalf of Executive/Consultant) under the Company’s
tax equalization policy (personal income is excluded) and the benefit of any
applicable foreign tax credits, had Executive/Consultant remained employed
provided that in lieu of any relocation expenses or benefits related to any
relocation back to the United States provided for in such package, the Company
shall pay to Executive/Consultant, on or before December 31, 2014 (and
regardless of whether Executive/Consultant relocates prior to such date), a lump
sum payment of $600,000; such expatriate benefits (including, but not limited
to, the lump sum payment provided in lieu of relocation expenses or benefits)
shall be grossed-up for income taxes consistent with prior practices to put the
Executive in the same after-tax position as had such benefits and payments not
constituted taxable income, and all of the Company’s attributed income
(including but not limited to salary and consulting payments made by the Company
to or on behalf of Executive/Consultant) shall be subject to tax equalization
consistent with prior practices, and Executive/Consultant shall also have the
benefit of any applicable foreign tax credits. The Company shall provide
Executive/Consultant with tax preparation services for both the United States
and the United Kingdom returns, as well as any applicable state and local tax
returns, related to the provision of expatriate services for the 2014 and 2015
tax years, and Executive/Consultant shall cooperate in good faith to reconcile
all applicable payments and credits in accordance with past practices. The
Company shall also continue to provide medical, dental and vision insurance
coverage to Executive/Consultant during the Consulting Term to the same extent
that the Executive would be entitled if his employment continued through the
Consulting Term (including dependent coverage), at the Company’s expense,
provided that such benefits shall be provided in such a manner that such
benefits (and the costs and premiums thereof) are excluded from the Executive’s
income for all income tax purposes; provided further, however, that, if such
benefits would otherwise be includible in the Executive’s income for federal
income tax purposes, the Executive shall instead pay the full monthly premiums
for continuation of such benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) (on an after-tax basis), and
the Company shall pay to Executive an additional taxable amount equal to 200% of
such monthly COBRA premiums paid by Executive, each such amount to be paid to
Executive no later than the 15th day of each calendar month beginning with the
first calendar month following the calendar month that includes the Employment
Termination Date and continuing through the sixth calendar month following the
calendar month that includes the Employment Termination Date. In the event of
the death of the Executive, all payments payable hereunder, except for the
payment due under Section 3(b)(i), shall become payable to the Executive’s
estate on the same schedule as otherwise due to Executive/Consultant.

(c) Independent Contractor Status. The parties hereby acknowledge and agree that
Executive/Consultant’s consulting services for the Company under this Consulting
Arrangement shall be provided strictly as an independent contractor. Nothing in
this Consulting Agreement shall be construed to render him an employee,
co-venturer, agent, or other representative of the Company during the Consulting
Term. Executive/Consultant understands that he must comply with all tax laws
applicable to a self-employed individual, including the filing of any necessary
tax returns and the payment of all income and self-employment taxes. The Company
shall not be required to withhold from the consulting fee any state or federal
income taxes or to make payments for Social Security (“FICA”) tax, unemployment
insurance, or any other payroll taxes. The Company shall not be responsible for,
and shall not obtain,

 

3



--------------------------------------------------------------------------------

worker’s compensation, disability benefits insurance, or unemployment security
insurance coverage for Executive/Consultant. Executive/Consultant is not
eligible for, nor entitled to, and shall not participate in, any of the
Company’s benefit plans (except as set forth in Sections 2(a), 2(c), 3(b) or
3(d)). Consistent with his duties and obligations under this Consulting
Agreement, Executive/Consultant shall, at all times, maintain sole and exclusive
control over the manner and method by which he performs his consulting services.

(d) Stock Options. For the avoidance of doubt, the parties acknowledge and agree
that Executive/Consultant and the Company will continue to have a service
relationship during the Consulting Term for purposes of the Company’s stock and
option plans and programs, and Executive/Consultant’s stock and option
agreements, and that no termination or pending termination of the exercise
period for any stock options is triggered by the Employment Termination Date in
light of the continuing service relationship. The parties intend that
Executive/Consultant’s separation from service at the end of the Consulting Term
will be considered a retirement under the Company’s stock and options plans and
programs, and Executive/Consultant’s stock and option agreements, and that
Executive shall be treated for such purposes as if his employment had continued
through the end of the Consulting Term for all purposes thereunder (including,
without limitation, vesting). The Company confirms that the “Committee” (as
defined in the Company’s stock and options plans) has approved Executive’s
retirement as of December 31, 2014 for all purposes. For the avoidance of doubt,
the parties agree that the tranche of options scheduled to vest in August 2014
shall continue to vest notwithstanding the termination of Executive’s employment
on the Employment Termination Date. In the event of a conflict between the terms
of this Consulting Agreement, including this Section 3(d), and any of the
Company’s stock and options plans and programs, and Executive/Consultant’s stock
and option agreements, the terms of this Consulting Agreement shall control.

4. ADEQUACY OF CONSIDERATION. Executive/Consultant acknowledges that the
benefits available to him under this Consulting Agreement are significant, are
of greater value than the benefits to which he would be entitled to receive if
he did not sign this Consulting Agreement, and constitute adequate consideration
for the releases of claims, under Sections 7(a) and 8 of this Consulting
Agreement, and under the Supplemental General Release Agreement under
Section 7(b) (to be executed on or within fifteen (15) days after the expiration
of the Consulting Term, provided that the Company shall provide another copy of
the Supplemental General Release Agreement to Executive upon the expiration of
the Consulting Term and request that he sign as provided herein).

5. EMPLOYMENT AGREEMENT. Executive/Consultant acknowledges and agrees that this
Consulting Agreement provides him with more benefits than those to which he
would be entitled under the Employment Agreement, and agrees that the Employment
Agreement is hereby terminated, except that Executive/Consultant acknowledges
and agrees that: (i) Sections 6.1, 6.2, 6.3, 7 through 9 and 11 through 19 of
the Employment Agreement shall survive such termination, as modified by this
Section 5; (ii) Section 6.1 of the Employment Agreement will continue to apply
to information obtained by Executive/Consultant during the Consulting Term; and
(iii) the terms of Section 6.3 (Competitive Business Activities) of the
Employment Agreement shall be modified to extend for the two (2) year period
following the

 

4



--------------------------------------------------------------------------------

Employment Termination Date, provided further that that Section 6.3(A)(iii)
shall apply only with respect to persons who had been employed by the Company or
its Affiliates during the 12 months preceding the Employment Termination Date.
The Company acknowledges and agrees that (i) Sections 3.5 and 11 of the
Employment Agreement shall survive termination of the Employment Agreement (and,
with respect to Section 11, for the avoidance of doubt, the Executive shall
continue to be entitled to insurance under the Company’s directors’ and
officers’ indemnification policies with respect to his prior services as an
officer or director comparable to the coverage that applies to other senior
executives who serve at the level Executive/Consultant served, and (ii) without
violating Section 6.3 of the Employment Agreement, (aa) the Executive/Consultant
may serve as an officer, director, stockholder, partner, associate, owner,
employee, consultant of or to, or otherwise provide services to or on behalf of,
an investment management company or one or more of its affiliates, which, among
other things, will engage in the healthcare investment business, and (bb) the
Executive/Consultant may also serve as a director or advisor of or to, or
otherwise provide services to, one or more portfolio companies invested in by
such investment management company or its affiliates; provided such portfolio
company or its affiliates shall not materially compete with the Company, or one
of its affiliates with whom Executive /Consultant had significant
responsibility, in the contract research organization business (including
real-world and late phase research) or in the contract sales organization
business.

6. COMPANY PROPERTY. Upon the expiration of the Consulting Term as provided in
Section 3(a), Executive/Consultant shall: (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to trade secrets or confidential information,
including all copies thereof, which are in his possession, custody or control;
(ii) deliver to the Company all Company property (including, but not limited to,
keys, credit cards, computers, client files, contracts, proposals, work in
process, manuals, forms, computer stored work in process and other computer
data, research materials, other items of business information concerning any
Company customer or client or potential prospect to purchase some or all of the
Company’s assets, or Company business or business methods, including all copies
thereof) which is in his possession, custody or control and (iii) prior to the
Employment Termination Date, and if necessary during the Consulting Term, fully
cooperate with the Company in winding up his work and transferring that work to
other individuals designated by the Company.

7. RELEASE.

(a) CURRENT RELEASE. In consideration of the benefits conferred by this
CONSULTING AGREEMENT, EXECUTIVE/CONSULTANT(ON BEHALF OF HIMSELF, HIS FAMILY
MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND
ITS AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST,
PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EXECUTIVE/CONSULTANT BENEFIT PLANS
(TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND
AGENTS (“RELEASEES”) FROM ALL CLAIMS

 

5



--------------------------------------------------------------------------------

AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE IN EACH
CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS SEPARATION THEREFROM
arising before the execution of this Consulting Agreement by Executive,
including but not limited to claims for: (i) discrimination, harassment or
retaliation arising under any federal, state or local laws, or the equivalent
applicable laws of a foreign country, prohibiting age (including but not limited
to claims under the Age Discrimination in Employment Act of 1967 (ADEA), as
amended, and the Older Worker Benefit Protection Act of 1990 (OWBPA)), sex,
national origin, race, religion, disability, veteran status or other protected
class discrimination, the Family and Medical Leave Act, as amended (FMLA),
harassment or retaliation for protected activity; (ii) for compensation,
commission payments, bonus payments and/or benefits including but not limited to
claims under the Fair Labor Standards Act of 1938 (FLSA), as amended, the
Employee Retirement Income Security Act of 1974, as amended (ERISA), the Family
and Medical Leave Act, as amended (FMLA), and similar federal, state, and local
laws, or the applicable laws of any foreign country; (iii) under federal, state
or local law, or the applicable laws of any foreign country, of any nature
whatsoever, including but not limited to constitutional, statutory; and common
law; and (iv) attorneys’ fees. Executive/Consultant specifically waives his
right to bring or participate in any class or collective action against the
Company. Provided, however, that this release does not apply to claims by
Executive/Consultant: (aa) for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies; (bb) for vested pension or
retirement benefits including under the Company’s 401(k) plan; (cc) to
continuation coverage under COBRA, or equivalent applicable law; (dd) to rights
he may have to indemnification by the Company pursuant to the Company’s bylaws,
articles of incorporation, insurance policies, this Consulting Agreement,
Section 11 of the Employment Agreement (which Section, for the avoidance of
doubt, remains in full force and effect) or under applicable law; (ee) to rights
arising out of his ownership of stock or options in the Company or its
affiliates; (ff) to rights that cannot lawfully be released by a private
settlement agreement; (gg) to claims or rights that arise or accrue after
Executive’s execution of this Consulting Agreement; or (hh) to enforce, or for a
breach of, this Consulting Agreement (the “Reserved Claims”). For the purpose of
implementing a full and complete release and discharge, Executive/Consultant
expressly acknowledges that this Consulting Agreement is intended to include in
its effect, without limitation, all claims which he does not know or suspect to
exist in his favor at the time of execution hereof, and that this Consulting
Agreement contemplated the extinguishment of any such claim or claims.

(b) SUPPLEMENTAL GENERAL RELEASE. Executive/Consultant agrees that he will
execute the Supplemental General Release Agreement, attached hereto as Exhibit
A, no earlier than the December 31, 2014, the date on which the Consulting Term
expires under Section 3(a), and no later than fifteen (15) days after the
expiration of such Term.

8. COVENANT NOT TO SUE. In consideration of the benefits offered to Executive,
Executive/Consultant will not sue Releasees on any of the released claims or on
any matters relating to his employment arising before the execution of this
Consulting Agreement other than with respect to the Reserved Claims, including
but not limited to claims under the ADEA, or join as a party with others who may
sue Releasees on any such claims; provided, however, this paragraph will not bar
a challenge under the OWBPA to the enforceability of the

 

6



--------------------------------------------------------------------------------

waiver and release of ADEA claims set forth in this Consulting Agreement, the
Reserved Claims, or where otherwise prohibited by law. If Executive/Consultant
does not abide by this paragraph, then(i) he will return all monies received
under this Consulting Agreement and indemnify Releasees for all expenses
incurred in defending the action, and (ii) Releasees will be relieved of their
obligations hereunder.

9. RIGHT TO REVIEW. The Company delivered this Consulting Agreement, containing
the release language set forth in Sections 7 and 8, to Executive/Consultant via
email on May 8, 2014 (the “Notification Date”), and informed him that it desires
that he have adequate time and opportunity to review and understand the
consequences of entering into it. The Company advises Executive/Consultant as
follows:

 

  •   Executive/Consultant should consult with his attorney prior to executing
the Consulting Agreement; and

 

  •   Executive/Consultant has 21 days from the Notification Date within which
to consider it.

Executive/Consultant must return an executed copy of the Consulting Agreement to
the Company on or before the 22nd day following the Notification Date. Executive
acknowledges and understands that he is not required to use the entire 21-day
review period and may execute and return this Consulting Agreement at any time
before the 22nd day following the Notification Date. If, however, Executive does
not execute and return an executed copy of this Consulting Agreement on or
before the 22nd day following the Notification Date, this Consulting Agreement
shall become null and void. This executed Consulting Agreement shall be returned
to: James Erlinger, Executive Vice President and General Counsel, Quintiles
Transnational Corp., 4820 Emperor Blvd., Durham, NC 27703.

10. REVOCATION. Executive/Consultant may revoke the Consulting Agreement during
the seven (7) day period immediately following his execution of it. This
Consulting Agreement will not become effective or enforceable until the
revocation period has expired. To revoke this Supplemental General Release
Agreement, a written notice of revocation must be delivered to: James Erlinger,
Executive Vice President and General Counsel, Quintiles Transnational Corp.,
4820 Emperor Blvd., Durham, NC 27703.

11. AGENCY CHARGES/INVESTIGATIONS. Nothing in this Consulting Agreement shall
prohibit Executive/Consultant from filing a charge or participating in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of his employment; provided, however, that by signing
this Consulting Agreement, Executive/Consultant waives his right to, and shall
not seek or accept, any monetary or other relief of any nature whatsoever in
connection with any such charges, investigations or proceedings.

12. NONDISPARAGEMENT. Both parties warrant that going forward neither will make
disparaging, defaming or derogatory remarks about the other or their respective
services, business practices, directors, officers, managers, or executives, as
applicable, to anyone.

 

7



--------------------------------------------------------------------------------

13. REFERENCES. Executive/Consultant agrees that he will direct all written
inquiries from prospective employers to the Human Resources department.
Executive/Consultant acknowledges and agrees that, consistent with its usual
practices, the Company will provide only information about
Executive/Consultant’s positions, dates of employment and salary.

14. DISCLAIMER OF LIABILITY. Nothing in this Consulting Agreement is to be
construed as either an admission of liability or admission of wrongdoing on the
part of either party, each of which denies any liabilities or wrongdoing on its
part.

15. GOVERNING LAW. This Consulting Agreement shall be governed by the laws of
North Carolina, without regard to its conflict of laws provisions and the
applicable provisions of federal law, including, but not limited to, the ADEA
and OWBPA.

16. ENTIRE AGREEMENT. Except as expressly provided herein, this Consulting
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company;
(ii) supersedes all other understandings and agreements, oral or written,
between the parties with respect to the subject matter of this Consulting
Agreement; and (iii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Consulting Agreement; and (ii) no agreement, statement or
promise not contained in this Consulting Agreement shall be valid. No change or
modification of this Consulting Agreement shall be valid or binding upon the
parties unless such change or modification is in writing and is signed by the
parties.

17. SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Consulting Agreement is held, determined, or adjudicated by any
court of competent jurisdiction to be invalid, unenforceable, void, or voidable
for any reason whatsoever, each such portion, provision, or part shall be
severed from the remaining portions, provisions, or parts of this Consulting
Agreement, and such determination or adjudication shall not affect the validity
or enforceability of such remaining portions, provisions, or parts. The Company
acknowledges and agrees that each of Executive’s covenants in this Agreement or
the Employment Agreement shall be construed for all purposes to be separate and
independent from any other covenant, whether in this Consulting Agreement or
otherwise, and the existence of any claim by the Company or any of its
affiliates against Executive under this Consulting Agreement, the Employment
Agreement or otherwise, will not excuse the Company’s breach of any covenant
contained in this Consulting Agreement.

18. SECTION 409A OF THE INTERNAL REVENUE CODE.

(a) Parties’ Intent. The parties intend that no payments or benefits hereunder
shall constitute non-qualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Consulting Agreement shall be construed in a manner consistent with such
intention. If any provision of this Consulting Agreement (or of any award of
compensation, including equity compensation or benefits) would

 

8



--------------------------------------------------------------------------------

cause Executive/Consultant to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Executive, use its
reasonable business efforts to in good faith reform such provision to be exempt
from, or comply with, Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Executive/Consultant
and the Company of the applicable provision shall be maintained, and the Company
shall have no obligation to make any changes that could create any material
additional economic cost or loss of material benefit to the Company. The Company
shall timely use its reasonable business efforts to amend any plan or program in
which Executive/Consultant participates to bring it under an exemption from, or
in compliance with, Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Section 409A
so long as it has acted in good faith with regard to compliance therewith.

(b) Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Consulting Agreement providing for the payment of any amounts or benefits
that constitute nonqualified deferred compensation within the meaning of
Section 409A upon or following a termination of employment or separation from
service unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Consulting Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.

(c) Separate Payments. Each installment payment required under this Consulting
Agreement shall be considered a separate payment for purposes of Section 409A.

(d) Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that
Executive/Consultant is a Specified Employee of the Company on the date he
experiences a separation from service with the Company and that a delay in
benefits provided under this Consulting Agreement is necessary to comply with
Code Section 409A(A)(2)(B)(i), then any post separation payments and any
continuation of benefits or reimbursement of benefit costs provided by this
Consulting Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of
Executive/consultant’s separation from service (the “409A Delay Period”). In
such event, any post separation payments and the cost of any continuation of
benefits provided under this Consulting Agreement that would otherwise be due
and payable to Executive/Consultant during the 409A Delay Period shall be paid
to Executive/Consultant in a lump sum cash amount in the month following the end
of the 409A Delay Period. For purposes of this Consulting Agreement, “Specified”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof. If Executive/Consultant is
identified as a Specified Employee on an Identification Date, then
Executive/Consultant shall be considered a Specified Employee for purposes of
this Consulting Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.

 

9



--------------------------------------------------------------------------------

19. COUNTERPARTS. This Consulting Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Any party hereto may
execute this Consulting Agreement by signing any such counterpart.

20. WAIVER OF BREACH. A waiver of any breach of this Consulting Agreement shall
not constitute a waiver of any other provision of this Consulting Agreement or
any subsequent breach of this Consulting Agreement.

(Signature Page Follows)

 

10



--------------------------------------------------------------------------------

(Signature page to Consulting Agreement)

IN WITNESS WHEREOF, the parties have entered into this Consulting Agreement as
of the day and year written below.

 

QUINTILES TRANSNATIONAL CORP. By:  

/s/ Garrett Walker

Name:   Garrett Walker Title:   Chief HR Officer Date:   May 12, 2014 MICHAEL I.
MORTIMER By:  

/s/ Michael I. Mortimer

Date:   May 12, 2014

 

11



--------------------------------------------------------------------------------

EXHIBIT A TO CONSULTING AND RELEASE AGREEMENT

SUPPLEMENTAL GENERAL RELEASE AGREEMENT

This Supplemental General Release Agreement (the “Supplemental General Release
Agreement”) is made and entered into between Quintiles Transnational Corp. (the
“Company”) and Michael Mortimer (the “Executive” or “Consultant” or
“Executive/Consultant”). Throughout the remainder of the Supplemental General
Release Agreement, the Company and Executive or Consultant may be collectively
referred to as “the parties.”

The parties executed a Consulting and Release Agreement (the “Consulting
Agreement”) on May 12, 2014, under which Executive resigned from his employment
as the Executive Vice President, Human Resources and Corporate Administration of
the Company, and provided consulting services thereafter until the Consulting
Term expired, pursuant to Section 3(a) of the Consulting Agreement, and pursuant
to which Executive shall be deemed for all purposes to have retired from the
Company as of December 31, 2014. Capitalized terms not defined in this
Supplemental General Release Agreement shall have the definitions given to them
in the Consulting Agreement.

As a condition of the Company’s agreement to the terms of the Consulting
Agreement, Executive/Consultant agreed to, among other things, execute this
Supplemental General Release Agreement on or within five (5) days after the
expiration of the Consulting Term.

Executive/Consultant represents that he has carefully read this entire
Supplemental General Release Agreement, understands its consequences, and
voluntarily enters into it.

In consideration of the above and the mutual promises set forth in the
Consulting Agreement, Executive/Consultant and the Company agree as follows:

1. SUPPLEMENTAL RELEASE. In consideration of the benefits conferred by the
Consulting Agreement, and pursuant to his obligation under Section 6(b) of the
Consulting Agreement, EXECUTIVE/CONSULTANT (ON BEHALF OF HIMSELF, HIS FAMILY
MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES,
AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND THEIR PAST, PRESENT AND
FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, SHAREHOLDERS,
ADMINISTRATORS, BUSINESS UNITS, EXECUTIVE/CONSULTANTBENEFIT PLANS (TOGETHER WITH
ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY
HAVE OR CLAIM TO HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE COMPANY,
OR HIS RETENTION AS A CONSULTANT, OR HIS SEPARATION THEREFROM arising before the
execution of the Supplemental General Release Agreement, including but not
limited to claims for: (i) discrimination, harassment or retaliation arising
under any federal, state or local laws, or the equivalent applicable laws of a
foreign country, prohibiting age (including but not limited to claims under the
Age

 

1



--------------------------------------------------------------------------------

Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), harassment or retaliation
for protected activity; (ii) for compensation, commission payments, bonus
payments and/or benefits including but not limited to claims under the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended (ERISA), the Family and Medical Leave Act, as
amended (FMLA), and similar federal, state, and local laws, or the applicable
laws of any foreign country; (iii) under federal, state or local law, or the
applicable laws of any foreign country, of any nature whatsoever, including but
not limited to constitutional, statutory; and common law; and (iv) attorneys’
fees. Provided, however, that this release does not apply to claims by
Executive/Consultant (aa) for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies; (bb) for vested pension or
retirement benefits including under the Company’s 401(k) plan; (cc) to
continuation coverage under COBRA, or equivalent applicable law; (dd) to rights
he may have to indemnification by the Company pursuant to the Company’s bylaws,
articles of incorporation, insurance policies, the Consulting Agreement,
Section 11 of the Employment Agreement (which Section, for the avoidance of
doubt, remains in full force and effect) or under applicable law; (ee) to rights
arising out of his ownership of stock or options in the Company or its
affiliates; (ff) to rights that cannot lawfully be released by a private
settlement agreement; (gg) to claims or rights that arise or accrue after
Executive’s execution of this Supplemental General Release Agreement; or (hh) to
enforce, or for a breach of, the Consulting Agreement (the “Reserved Claims”).
For the purpose of implementing a full and complete release and discharge,
Executive/Consultant expressly acknowledges that this Supplemental General
Release Agreement is intended to include in its effect, without limitation, all
claims which he does not know or suspect to exist in his favor at the time of
execution hereof, and that this Supplemental General Release Agreement
contemplated the extinguishment of any such claim or claims.

2. COVENANT NOT TO SUE. In consideration of the benefits conferred by the
Consulting Agreement, Executive/Consultant will not sue Releasees any matters
relating to his employment arising before the execution of the Consulting
Agreement (other than with respect to the Reserved Claims) or before execution
of this Supplemental General Release Agreement on any of the released claims,
including but not limited to claims under the ADEA, or join as a party with
others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this Supplemental General Release
Agreement, the Reserved Claims, or where otherwise prohibited by If
Executive/Consultant does not abide by this paragraph, then (i) he will return
all monies received under this Consulting Agreement and indemnify Releasees for
all expenses incurred in defending the action, and (ii) Releasees will be
relieved of their obligations hereunder.

3. RIGHT TO REVIEW. The Company delivered to Executive/Consultant via email this
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around May 8, 2014 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive/Consultant as follows:

 

  •   Executive/Consultant should consult with his attorney prior to executing
the Supplemental General Release Agreement; and

 

2



--------------------------------------------------------------------------------

  •   Executive/Consultant has more than 21 days from the Notification Date
within which to consider whether to execute the Supplemental General Release
Agreement.

Executive/Consultant must return an executed copy of the Supplemental General
Release Agreement to the Company within 5 days following the expiration of the
Consulting Term under Section 3(a) of the Consulting Agreement, but not before
such expiration. The executed Supplemental General Release Agreement should be
returned to: James Erlinger, Executive Vice President and General Counsel,
Quintiles Transnational Corp., 4820 Emperor Blvd., Durham, NC 27703.

4. REVOCATION. Executive/Consultant may revoke the Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This Consulting Agreement will not become effective or enforceable until the
revocation period has expired. To revoke this Supplemental General Release
Agreement, a written notice of revocation must be delivered to: James Erlinger,
Executive Vice President and General Counsel, Quintiles Transnational Corp.,
4820 Emperor Blvd., Durham, NC 27703.

5. AGENCY CHARGES/INVESTIGATIONS. Nothing in this Supplemental General Release
Agreement or in the Consulting Agreement shall prohibit Executive/Consultant
from filing a charge or participating in an investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this
Supplemental General Release Agreement and the Consulting Agreement,
Executive/Consultant waives his right to, and shall not seek or accept, any
monetary or other relief of any nature whatsoever in connection with any such
charges, investigations or proceedings.

6. DISCLAIMER OF LIABILITY. Nothing in this Supplemental General Release
Agreement or in the Consulting Agreement is to be construed as either an
admission of liability or admission of wrongdoing on the part of either party,
each of which denies any liabilities or wrongdoing on its part.

7. GOVERNING LAW. This Supplemental General Release Agreement shall be governed
by the laws of North Carolina, without regard to its conflict of laws provisions
and the applicable provisions of federal law, including, but not limited to, the
ADEA and OWBPA.

8. ENTIRE AGREEMENT. Except for the Consulting Agreement and as expressly
provided herein and therein, this Supplemental General Release Agreement:
(i) supersedes and cancels all other understandings and agreements, oral or
written, with respect to Executive’s employment with the Company;
(ii) supersedes all other understandings and agreements, oral or written,
between the parties with respect to the subject matter of the Consulting
Agreement; and (iii) constitutes the sole agreement between the parties with
respect to this subject matter. Each

 

3



--------------------------------------------------------------------------------

party acknowledges that: (i) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Supplemental General Release
Agreement or in the Consulting Agreement; and (ii) no agreement, statement or
promise not contained in this Consulting Agreement shall be valid. No change or
modification of this Supplemental General Release Agreement or in the Consulting
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.

9. SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Supplemental General Release Agreement is held, determined, or
adjudicated by any court of competent jurisdiction to be invalid, unenforceable,
void, or voidable for any reason whatsoever, each such portion, provision, or
part shall be severed from the remaining portions, provisions, or parts of this
Supplemental General Release Agreement, and such determination or adjudication
shall not affect the validity or enforceability of such remaining portions,
provisions, or parts. The Company acknowledges and agrees that each of
Executive’s covenants in this Agreement or the Employment Agreement shall be
construed for all purposes to be separate and independent from any other
covenant, whether in this Consulting Agreement or otherwise, and the existence
of any claim by the Company or any of its affiliates against Executive under
this Consulting Agreement, the Employment Agreement or otherwise, will not
excuse the Company’s breach of any covenant contained in this Consulting
Agreement.

10. COUNTERPARTS. This Supplemental General Release Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which taken together shall constitute one and the same instrument. Any party
hereto may execute this Supplemental General Release Agreement by signing any
such counterpart.

11. WAIVER OF BREACH. A waiver of any breach of this Supplemental General
Release Agreement or of the Consulting Agreement shall not constitute a waiver
of any other provision of this Supplemental General Release Agreement or of the
Consulting Agreement or any subsequent breach of this Supplemental General
Release Agreement or of the Consulting Agreement.

[The remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Supplemental General
Release Agreement as of the day and year written below.

 

QUINTILES TRANSNATIONAL CORP. By:  

 

Name:   Title:   Date:   MICHAEL I. MORTIMER By:  

 

Date:  

 

5